Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S REASONS FOR ALLOWANCE
	IDS filed on March 2, 2022 includes Japanese Office action rejection the claims with Fujisawa et al. (Fujisawa) (JP 10-32160 in IDS, Google translation provided with Office Action).
However, Regarding claim 10, Fujisawa does not disclose acquiring an exposure compensating parameter which comprises: obtaining a test pattern of critical dimension; getting a distribution matrix Aij of the critical dimension based on the test pattern; and calculating a compensating factor matrix Cij from a target critical dimension matrix atarget and the distribution matrix Aij of the critical dimension to function as the compensating parameter.  Fujisawa discloses comparing the actually formed mask 4 with the design data and where there are differences, changing the exposure amount using the exposure amount adjusting unit 3.  Fujisawa does not disclose obtaining a test pattern of critical dimension.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        March 7, 2022